

116 HR 6534 IH: Closing the Digital Divide for Students Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6534IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Foster (for himself, Mr. Lynch, Mr. Cárdenas, Ms. Norton, Ms. Sewell of Alabama, Mr. Rush, Mr. Lowenthal, Mr. Neguse, Mrs. Lee of Nevada, Mrs. Carolyn B. Maloney of New York, Ms. Bonamici, Mrs. Hayes, Mr. Heck, Ms. Dean, Mrs. Axne, Mr. McGovern, Mrs. Beatty, Mr. Johnson of Georgia, and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo include reasonable costs for high-speed internet service in the utility allowances for families residing in public housing, and for other purposes.1.Short titleThis Act may be cited as the Closing the Digital Divide for Students Act of 2020.2.Inclusion of high-speed internet service in public housing utility allowances for certain familiesSubsection (b) of section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)) is amended by adding at the end the following new paragraph:(14)Utility allowanceA utility allowance under this Act for public housing shall include costs for high-speed internet service, including the cost of renting or purchasing equipment necessary to access such service and a one-time installation fee, subject to the following limitations:(A)CostThe cost included in a utility allowance for a public housing dwelling unit pursuant to this paragraph for monthly internet service shall not—(i)exceed the lowest cost available in the area of such housing for such monthly high-speed internet service; and(ii)include any costs for cable or satellite television service or telephone service.(B)Family choiceSubparagraph (A) may not be construed to prohibit a household in public housing from subscribing to—(i)a high-speed internet service the cost of which exceeds the cost described in subparagraph (A)(i); or(ii)any joint package for internet service together with cable or satellite television service or telephone service, or both.(C)Qualified familiesCosts for high-speed internet service may be included in a utility allowance only for a household that incurs such costs and includes children who qualify for free and reduced price lunch pursuant to section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758).(D)Protection of minorsCosts for high-speed internet service may be included in a utility allowance for a household only if the internet service provider, upon initial provision of such service for a household, provides the household with a specific technology capable of blocking or filtering internet access to visual depictions described in section 254(h)(5)(B)(i) of the Communications Act of 1937 (47 U.S.C. 254(h)(5)(B)(i)) that provides a level of protection against access by minors to such depictions through the internet that is at least as great as the level of protection provided by a technology protection measure (as such term is defined in paragraph (7) of such section 254(h)) that meets the requirements for certification under such paragraph, as determined by the Secretary..